GRABER, Circuit Judge,
concurring in part and dissenting in part.
I dissent from the majority’s decision to take judicial notice of the evidence that Jacobs submitted concerning the date on which her complaint was received by the district court. First, this evidence was submitted only with the reply brief and *101was neither in the record nor in a request for judicial notice as to which Defendants had an opportunity to respond. Second, it is not certain from the face of the document that it is the instant complaint that was filed on September 17, 2001. Instead, I would vacate the dismissal of the Title VII claim against Plaintiffs employer and return the question of timeliness to the district court for further factfinding.
In other respects I concur.